               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAJOR GEORGE TILLERY,
       Plaintiff,                                   NO. 3:16-CV-0235

              v.                                    (JUDGE CAPUTO)
JOHN WETZEL, et al.,
       Defendants.

                                  MEMORANDUM
      Presently before me are: (1) a Motion for Leave to File an Amended Complaint
(Doc. 34); and (2) a Motion to Compel Discovery (Doc. 36) filed by Plaintiff Major
George Tillery (“Plaintiff”). For the reasons that follow, both motions will be denied.
                                    I. Background
      Plaintiff commenced this action against Pennsylvania Department of
Corrections officials and medical care providers at SCI-Mahanoy and SCI-Frackville
on February 11, 2016. (See Doc. 1, generally). DOC Defendants and the medical care
Defendants filed motions to dismiss the Complaint. (See Doc. 12, generally; Doc. 21,
generally). By Memorandum and Order dated August 22, 2017, the medical care
provider Defendants’ motion was granted and the DOC Defendants’ motion was
granted in part and denied in part. (See Docs. 23-24, generally). More particularly,
Plaintiff was permitted to proceed only with respect to his retaliation claims for: (1)
Major Damore removing him from his job; and (2) Captain Downs and HEX Luquis
for issuing a false and retaliatory misconduct related to Plaintiff's receipt of a letter
containing suboxone. (See id.). Defendants Damore, Downs, and Luquis (“Remaining
Defendants”), as directed, filed an Answer to the Complaint on August 24, 2017. (See
Doc. 25, generally).
      On February 6, 2018, Plaintiff filed a motion to compel discovery. (See Doc.
30, generally). Remaining Defendants opposed the motion. (See Doc. 31, generally).
      Next, on March 5, 2018, Plaintiff filed a motion for leave to submit an amended
complaint. (See Doc. 34, generally). In his supporting brief, Plaintiff argues that
although the claims against Defendant Kerestes were previously dismissed, he should
be allowed to proceed with the claims against him based on facts obtained through
discovery. (See Doc. 37, 2-3). Plaintiff also argues that he should be permitted to
amend the Complaint to add a claim for retaliatory transfer. (See id.). Remaining
Defendants opposed the motion, arguing both that the claims against Defendant
Kerestes were already dismissed and that Plaintiff does not have a viable retaliatory
transfer claim because he failed to exhaust his administrative remedies as to such a
cause of action. (See Doc. 35, generally; Doc. 39, generally).
      Lastly, Plaintiff filed a second motion to compel discovery to which he attached
Defendants’ responses to his discovery requests. (See Doc. 36, generally). Remaining
Defendants oppose the motion on the grounds that they served answers to each set of
Plaintiff’s discovery requests and they are unaware of any outstanding discovery that
they have not answered. (See Doc. 38, generally).
                                    II. Discussion
      Plaintiff, as stated, has filed for leave to amend the Complaint and to compel
discovery. I will address those motions in turn.
A.    Leave to Amend.
      Rule 15(a) of the Federal Rules of Civil Procedure provides:
            (1) Amending as a Matter of Course. A party may amend its
            pleading once as a matter of course within:
            (A) 21 days after serving it, or
            (B) if the pleading is one to which a responsive pleading is
            required, 21 days after service of a responsive pleading or 21
            days after service of a motion under Rule 12(b), (e), or (f),
            whichever is earlier.
            (2) Other Amendments. In all other cases, a party may amend
            its pleading only with the opposing party's written consent or
            the court's leave. The court should freely give leave when
            justice so requires.

                                          2
Fed. R. Civ. P. 15(a). Plaintiff’s motion is governed by Rule 15(a)(2). Under that
subsection, while leave should be given freely, district courts have the discretion to
deny a motion for leave to amend where it is apparent from the record that: (1) there
is undue delay, bad faith or dilatory motive; (2) the amendment would be futile; or (3)
the amendment would prejudice the other party. See Lake v. Arnold, 232 F.3d 360,
373 (3d Cir. 2000). Amendment is futile “if the amended complaint would not survive
a motion to dismiss.” Budhun v. Reading Hosp. & Med. Ctr., 765 F.3d 245, 259 (3d
Cir. 2014).
      Plaintiff’s motion for leave to amend will be denied. First, I have already
dismissed Defendant Kerestes from this action. Plaintiff did not seek reconsideration
of that decision, and the instant motion to amend does not provide any basis for me to
revisit my prior finding. Second, Plaintiff’s proposed retaliatory transfer claim is
futile because he failed to exhaust his administrative remedies with respect to this
claim. Authority makes clear that a claim of retaliatory transfer by a prisoner is
subject to the PLRA’s exhaustion requirement See, e.g., Turner v. Sec. Pa. Dep’t of
Corr., 683 F. App’x 180, 182-83 (3d Cir. 2017); Brown v. Camp Hill, No. 10-2612,
2017 WL 3872399, at *4-5 (M.D. Pa. Sept. 5, 2017) (denying summary judgment
where the defendants did not meet their burden of showing that the plaintiff failed to
exhaust his retaliatory transfer claim); Harris v. Wingard, No. 15-1493, 2017 WL
2828594, at *3 (W.D. Pa. June 29, 2017), aff’d, 728 F. App’x 149, 152 n.1 (3d Cir.
2018) (noting that the district court correctly entered summary judgment against the
plaintiff on the retaliatory transfer claim because the plaintiff failed to properly
exhaust his administrative remedies); Dickerson v. Gordon, No. 13-1993, 2015 WL
5785575, at *4 (M.D. Pa. Sept. 30, 2015). Thus, Plaintiff, despite his arguments to the
contrary, had an administrative remedy available to him to challenge his allegedly
retaliatory transfer. Given this, there is no reason to excuse Plaintiff’s failure to
exhaust his administrative remedies with respect to his retaliatory transfer claim.
Leave to amend would thus be futile.
                                          3
B.    Motion to Compel Discovery.
      Federal Rule of Civil Procedure 37 governs motions to compel discovery.
Under Rule 37(a), a party may file a motion to compel discovery when the opposing
party fails to respond or provides incomplete or evasive answers to properly
propounded document request or interrogatories. See Fed. R. Civ. P. 37(a)(3)(B)(iii-
iv). Federal Rule of Civil Procedure 26(b)(1) defines the scope of discovery as “any
nonprivileged matter that is relevant to any party's claim or defense and proportional
to the needs of the case.” A matter is relevant if “it has any tendency to make a fact
more or less probable than it would be without the evidence; and, the fact is of
consequence in determining the action.” Fed. R. Evid. 401.
      The scope and conduct of discovery are within the sound discretion of the trial
court. In re Cendant Corp. Sec. Litig., 343 F.3d 658, 661-62 (3d Cir. 2003); see also
McConnell v. Canadian Pacific Realty Co., 280 F.R.D. 188, 192 (M.D. Pa. 2011)
(“Rulings regarding the proper scope of discovery, and the extent to which discovery
may be compelled, are matters consigned to the Court's discretion and judgment.”).
      Plaintiff’s motion will be denied without prejudice. Plaintiff does not identify
which discovery answers he finds insufficient. (See Doc. 36, generally). Rather, he
broadly contends that Defendants “failed to fully answer interrogatories” and
Defendants are attempting to stall this litigation. (See id.). Although answering
Defendants state in response to some questions that they “do not recall” or have no
documents or records, Plaintiff fails to explain why such responses are inadequate
under the circumstances. Accordingly, the motion to compel will be denied without
prejudice. In the event Plaintiff seeks to file a properly supported motion to compel,
he is cautioned that he must identify the perceived deficiencies of each discovery
request to which he seeks the Court to compel a supplemental response and explain
how each of these responses are deficient.




                                          4
                                 III. Conclusion
      For the above stated reasons, Plaintiff’s motion for leave to amend will be
denied and Plaintiff’s motion to compel discovery will be denied without prejudice.
      An appropriate order follows.


October 18, 2018                               /s/ A. Richard Caputo
Date                                           A. Richard Caputo
                                               United States District Judge




                                        5
